Title: To Benjamin Franklin from Michel-Guillaume St. John de Crèvecœur, [before 22 June 1783]
From: Crèvecœur, Michel-Guillaume St. John de
To: Franklin, Benjamin


          
            Sir,
            [before June 22, 1783]
          
          The Marquis de Castries Shew’d me Yesterday the Model of the Edict which he proposes
            obtaining for the Establishment of the 5. Pacquets boats. I desired him to Send it you, Ere he had
            presented it, which he will Shortly do, I beg You’d Read it attentively & Send him
            back all your observations thereon,— Woud you be Kind Enough to Inform the Countesse de
            Houdetot, in what part of the Town that big Wire is to be had, that She may place a
            Second Electical Rod.
          I am With Respect Sir Your Very Humble Servt.
          
            St. John
          
         
          Addressed: a Son Excellence / Monsieur
            Benjamin Franklin / ambassadeur des Etats unis de Lamèrique / a Passy
          Notation: de Crevecœur
        